1
2
3
4
5
6                                   UNITED STATES DISTRICT COURT

7                                  EASTERN DISTRICT OF CALIFORNIA

8
9
10
11   JOEL CLOUD,                                      )   Case No.: 1:19-cv-00944-SKO (HC)
                                                      )
12                  Petitioner,                       )   ORDER DISMISSING PETITION WITH LEAVE
                                                      )   TO FILE FIRST AMENDED PETITION
13           v.                                       )
                                                      )   [THIRTY DAY DEADLINE]
14
                                                      )
15   NINTH CIRCUIT DISTRICT COURT,                    )
                                                      )
16                  Respondent.                       )
                                                      )
17
18           Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus
19   pursuant to 28 U.S.C. § 2254. After conducting a preliminary screening of the petition, it appears that
20   the petition is unexhausted, fails to name a proper respondent and fails to present any cognizable
21   grounds for relief. Therefore, the petition will be DISMISSED with leave to file a First Amended
22   Petition.
23   I.      PROCEDURAL HISTORY
24           On September 13, 2018, Petitioner was convicted in the Stanislaus County Superior Court of
25   trespassing and possession of a controlled substance within a jail facility. (Doc. 2 at 2.) On October
26   12, 2018, he was sentenced to an aggregate term of 6 years. (Doc. 2 at 76.) Petitioner indicates he
27   appealed to the California Court of Appeal, Fifth Appellate District (“Fifth DCA”), and the appeal is
28   currently pending. (Doc. 2 at 4.)
                                                          1
1              It appears Petitioner has also sought habeas relief in the state courts. He states he filed a

2    habeas petition in the Fifth DCA. According to the exhibits he attached to the petition, the habeas

3    petition was denied without prejudice as procedurally defective in that Petitioner had failed to show

4    that he filed an adequate petition in the superior court prior to filing the petition in the appellate court.

5    (Doc. 2 at 75.) Petitioner indicates he filed a habeas petition in the California Supreme Court and the

6    petition was denied on an unknown date. (Doc. 2 at 5.)

7    II.       DISCUSSION

8              A. Preliminary Review of Petition

9              Rule 4 of the Rules Governing Section 2254 Cases requires the Court to make a preliminary

10   review of each petition for writ of habeas corpus. The Court must summarily dismiss a petition “[i]f it

11   plainly appears from the petition and any attached exhibits that the petitioner is not entitled to relief in

12   the district court . . . .” Rule 4; O’Bremski v. Maass, 915 F.2d 418, 420 (9th Cir. 1990). The Advisory

13   Committee Notes to Rule 8 indicate that the Court may dismiss a petition for writ of habeas corpus,

14   either on its own motion under Rule 4, pursuant to the respondent’s motion to dismiss, or after an

15   answer to the petition has been filed.

16             B. Failure to State a Cognizable Federal Claim

17             The basic scope of habeas corpus is prescribed by statute. Title 28 U.S.C. § 2254(a) states:

18             The Supreme Court, a Justice thereof, a circuit judge, or a district court shall entertain an
               application for a writ of habeas corpus in behalf of a person in custody pursuant to a
19             judgment of a State court only on the ground that he is in custody in violation of the
               Constitution or laws or treaties of the United States.
20
21   (emphasis added). See also Rule 1 to the Rules Governing Section 2254 Cases in the United States

22   District Court. The Supreme Court has held that “the essence of habeas corpus is an attack by a

23   person in custody upon the legality of that custody . . .” Preiser v. Rodriguez, 411 U.S. 475, 484

24   (1973).

25             To succeed in a petition pursuant to 28 U.S.C. § 2254, Petitioner must demonstrate that the

26   adjudication of his claim in state court

27             (1) resulted in a decision that was contrary to, or involved an unreasonable application
               of, clearly established Federal law, as determined by the Supreme Court of the United
28
                                                            2
1           States; or (2) resulted in a decision that was based on an unreasonable determination of
            the facts in light of the evidence presented in the State court proceeding.
2
3    28 U.S.C. § 2254(d)(1),(2).

4           It is well-settled that federal habeas relief is not available to state prisoners challenging state

5    law. Estelle v. McGuire, 502 U.S. 62, 67 (1991) (“We have stated many times that federal habeas

6    corpus relief does not lie for errors of state law); Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1997)

7    (“alleged errors in the application of state law are not cognizable in federal habeas corpus”

8    proceedings).

9           In this case, Petitioner claims that he was illegally searched pursuant to a false arrest.

10   According to his statement of the claim and the exhibits attached to the petition, Petitioner entered a

11   donut shop in Patterson, California, on December 4, 2017. (Doc. 2 at 34.) He ran under the counter

12   and to the back of the store and refused to leave. (Doc. 2 at 34.) The police were summoned and

13   Petitioner was arrested for trespassing. (Doc. 2 at 34.) Petitioner was transported to the Stanislaus

14   County Jail. (Doc. 2 at 35.) Petitioner was advised of his rights and asked if he had any drugs or drug

15   paraphernalia on his person. (Doc. 2 at 35.) He denied possessing any drugs. (Doc. 2 at 35.) He was

16   advised that it was a felony to possess drugs in a jail facility and again asked if he had drugs on his

17   person; he assured officers he did not. (Doc. 2 at 35.) Once at the facility, Petitioner was searched and

18   methamphetamine was discovered in a folded dollar bill in his pocket. (Doc. 2 at 35.)

19          Petitioner claims he was falsely arrested for trespassing, but he fails to state any basis for this

20   claim which is entirely conclusory. Petitioner also claims the search conducted at the jail facility was

21   illegal, but he again fails to state the reasoning behind his claim. Thus, he fails to state a cognizable

22   claim for relief. Moreover, he fails to allege a violation of the Constitution or Federal law. For these

23   reasons, the petition must be dismissed; however, Petitioner will be provided an opportunity to file an

24   amended petition.

25          C. Exhaustion

26          A petitioner who is in state custody and wishes to collaterally challenge his conviction by a

27   petition for writ of habeas corpus must exhaust state judicial remedies. 28 U.S.C. § 2254(b)(1). The

28   exhaustion doctrine is based on comity to the state court and gives the state court the initial
                                                          3
1    opportunity to correct the state's alleged constitutional deprivations. Coleman v. Thompson, 501 U.S.

2    722, 731 (1991); Rose v. Lundy, 455 U.S. 509, 518 (1982).

3           A petitioner can satisfy the exhaustion requirement by providing the highest state court with a

4    full and fair opportunity to consider each claim before presenting it to the federal court. Duncan v.

5    Henry, 513 U.S. 364, 365 (1995). A federal court will find that the highest state court was given a full

6    and fair opportunity to hear a claim if the petitioner has presented the highest state court with the

7    claim's factual and legal basis. Duncan, 513 U.S. at 365 (legal basis); Kenney v. Tamayo-Reyes, 504

8    U.S. 1, 112 S.Ct. 1715, 1719 (1992) (factual basis).

9           Additionally, the petitioner must have specifically told the state court that he was raising a

10   federal constitutional claim. Duncan, 513 U.S. at 365-66. In Duncan, the United States Supreme

11   Court reiterated the rule as follows:

12          In Picard v. Connor, 404 U.S. 270, 275 . . . (1971), we said that exhaustion of state
            remedies requires that petitioners “fairly presen[t]” federal claims to the state courts in
13          order to give the State the “opportunity to pass upon and correct alleged violations of
            the prisoners' federal rights” (some internal quotation marks omitted). If state courts
14          are to be given the opportunity to correct alleged violations of prisoners' federal rights,
            they must surely be alerted to the fact that the prisoners are asserting claims under the
15          United States Constitution. If a habeas petitioner wishes to claim that an evidentiary
            ruling at a state court trial denied him the due process of law guaranteed by the
16          Fourteenth Amendment, he must say so, not only in federal court, but in state court.

17   Duncan, 513 U.S. at 365-366. The Ninth Circuit examined the rule further, stating:

18          Our rule is that a state prisoner has not “fairly presented” (and thus exhausted) his
            federal claims in state court unless he specifically indicated to that court that those
19          claims were based on federal law. See Shumway v. Payne, 223 F.3d 982, 987-88 (9th
            Cir. 2000). Since the Supreme Court's decision in Duncan, this court has held that the
20          petitioner must make the federal basis of the claim explicit either by citing federal law
            or the decisions of federal courts, even if the federal basis is “self-evident," Gatlin v.
21          Madding, 189 F.3d 882, 889 (9th Cir. 1999) (citing Anderson v. Harless, 459 U.S. 4, 7 .
            . . (1982), or the underlying claim would be decided under state law on the same
22          considerations that would control resolution of the claim on federal grounds. Hiivala v.
            Wood, 195 F3d 1098, 1106-07 (9th Cir. 1999); Johnson v. Zenon, 88 F.3d 828, 830-31
23          (9th Cir. 1996); . . . .

24          In Johnson, we explained that the petitioner must alert the state court to the fact that the
            relevant claim is a federal one without regard to how similar the state and federal
25          standards for reviewing the claim may be or how obvious the violation of federal law
            is.
26
     Lyons v. Crawford, 232 F.3d 666, 668-669 (9th Cir. 2000), as amended by Lyons v. Crawford, 247
27
     F.3d 904, 904-5 (9th Cir. 2001).
28
                                                          4
1           Petitioner indicates his direct appeal is pending in the Fifth DCA. Although he states he filed a

2    habeas petition in the California Supreme Court, he fails to state what claims he presented, and it

3    appears the petition may have been dismissed as procedurally defective. If Petitioner has not

4    presented his claims for federal relief to the California Supreme Court, the Court must dismiss the

5    petition. Raspberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006); Jiminez v. Rice, 276 F.3d 478,

6    481 (9th Cir. 2001). The Court cannot consider a petition that is entirely unexhausted. Rose v. Lundy,

7    455 U.S. 509, 521-22 (1982). Petitioner will be granted an opportunity to demonstrate exhaustion of

8    his state remedies.

9           D. Proper Respondent

10          Petitioner names the “Ninth Circuit District Court” as Respondent. A petitioner seeking

11   habeas corpus relief under 28 U.S.C. § 2254 must name the state officer having custody of him as the

12   respondent to the petition. Rule 2 (a) of the Rules Governing § 2254 Cases; Ortiz-Sandoval v. Gomez,

13   81 F.3d 891, 894 (9th Cir. 1996); Stanley v. California Supreme Court, 21 F.3d 359, 360 (9th Cir.

14   1994). Generally, the person having custody of an incarcerated petitioner is the warden of the prison

15   in which the petitioner is incarcerated because the warden has "day-to-day control over" the petitioner.

16   Brittingham v. United States, 982 F.2d 378, 379 (9th Cir. 1992); see also Stanley, 21 F.3d at 360.

17   However, the chief officer in charge of state penal institutions is also appropriate. Ortiz, 81 F.3d at

18   894; Stanley, 21 F.3d at 360. Where a petitioner is on probation or parole, the proper respondent is his

19   probation or parole officer and the official in charge of the parole or probation agency or state

20   correctional agency. Id.

21          Petitioner’s failure to name a proper respondent requires dismissal of his habeas petition for

22   lack of jurisdiction. Stanley, 21 F.3d at 360; Olson v. California Adult Auth., 423 F.2d 1326, 1326

23   (9th Cir. 1970); see also Billiteri v. United States Bd. Of Parole, 541 F.2d 938, 948 (2nd Cir. 1976).

24   However, the Court will give Petitioner the opportunity to cure this defect by filing an amended

25   petition. See West v. Louisiana, 478 F.2d 1026, 1029 (5th Cir. 1973), vacated in part on other

26   grounds, 510 F.2d 363 (5th Cir. 1975) (en banc) (allowing petitioner to amend petition to name proper

27   respondent); Ashley v. State of Washington, 394 F.2d 125 (9th Cir. 1968) (same).

28
                                                         5
1    III.     ORDER

2             Accordingly, IT IS HEREBY ORDERED:

3             1) The petition for writ of habeas corpus is DISMISSED with leave to amend;

4             2) Petitioner is GRANTED thirty (30) days from the date of service of this Order to file a

5                First Amended Petition. Petitioner is advised that he must reference the case number for

6                this action in his First Amended Petition. Petitioner is further advised that failure to comply

7                with this Order will result in a recommendation that the petition be DISMISSED with

8                prejudice.

9
10   IT IS SO ORDERED.

11
     Dated:     July 26, 2019                                      /s/   Sheila K. Oberto              .
12                                                      UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                          6
